 
PATENT PURCHASE AGREEMENT


PATENT PURCHASE AGREEMENT (this “Agreement”), effective as of May 13, 2013
(“Effective Date”), by and between Finishing Touches Home Goods Inc., a Nevada
company (“Parent”), IP Acquisition Sub I, Inc., a Delaware corporation and
wholly-owned subsidiary of Parent (“Purchaser”), and Mesh Comm, LLC., a Delaware
corporation (“Seller”), each a (“Party”) and collectively the (“Parties”).  In
consideration of the mutual promises in this Agreement, the Parties, intending
to be legally bound, agree as follows:
 
1.      Definitions.
 
1.1       “Affiliate” means, with respect to any specified Person, any other
Person that directly or indirectly through one or more intermediaries, controls,
or is controlled by, or is under common control with, such specified
Person.  “Person” means an association, corporation, an individual, a
partnership, a limited liability company, a trust or any other entity or
organization.
 
1.2      “Confidential Information” means any information, whether in
electronic, written, graphic, oral, machine readable or other tangible or
intangible form, that is marked or identified at the time of disclosure as
“Confidential” or “Proprietary” or in some other manner so as to clearly
indicate its confidential nature.  In order to be treated as “Confidential
Information,” information that is disclosed orally must be identified at the
time of disclosure or promptly thereafter as confidential or proprietary.  The
obligations under Article 7 shall not apply to the extent that the disclosing
party establishes by competent proof that such information: (a) was publicly
known and made generally available in the public domain prior to the time of
disclosure by the disclosing party; (b) becomes publicly known and made
generally available after disclosure by the disclosing party to the receiving
party through no act or omission of the receiving party; (c) was already in the
possession of the receiving party without confidentiality obligations at the
time of disclosure hereunder by the disclosing party; (d) is obtained by the
receiving party without confidentiality obligations from a third party without a
breach of such third party’s obligations of confidentiality; or (e) is
independently developed by the receiving party without use of or reference to
the disclosing party’s Confidential Information.
 
1.3      “Disclaimer Issue” means a terminal disclaimer (including under 35
U.S.C. § 253 or 37 CFR 1.321 or the equivalent laws or regulation of any other
patent authority, a “Terminal Disclaimer”) that exists or is or should
reasonably be required to be made in a patent or patent application to address a
double patenting issue, including such an issue raised in a judicial or
administrative proceeding (including any proceeding with the U.S. Patent and
Trademark Office or any corresponding foreign patent authority).
 
1.4      “Patent Documents” means documents, records and files in the possession
or control of Seller relating to the Purchased Patents, including (a) the
original (or, if the original is not available, a copy) of the patent
certificate for each of the Purchased Patents that has issued, (b) complete
prosecution files and docketing reports (including patent listing, current
status, actions due and deadlines), including materials filed with the U.S.
Patent and Trademark Office (or the equivalent authority in any other country)
with respect to such Purchased Patents, (c) originals (or, if the original is
not available, a copy) of all assignment agreements in its possession relating
to the Purchased Patents, including a written assignment to Seller from each
inventor for each Purchased Patent, and (d) books, inventor notebooks, and proof
of maintenance payments to the U.S. PTO, and (e) any other materials or
information in the possession or control of, or known to, Seller that, to
Seller’s knowledge, is material to the enforcement of such Purchased Patents;
but specifically excluding any portions of the above not related to the
Purchased Patents and any attorney-client privileged information contained in
any such documents, records and files.
 
1.5      “Potentially Relevant License” means any non-exclusive license listed
in Section 3 of Exhibit D.
 
1.6      “Purchased Patents” means (a) the patents and patent applications
identified in Exhibit A (“Patents”) and the inventions disclosed
therein, (b) all reissues, divisionals, continuations, continuations-in-part,
extensions, renewals, reexaminations and foreign counterparts thereof, and all
other patents, patent applications, certificates of invention and other
governmental grants resulting from the Patents, (c) all patents and applications
which claim priority to or have common disclosure or common priority with any
such patents or patent applications (for the avoidance of doubt, patents which
include partial commonalities such as figures or patents whose features of the
inventions are different from those of Purchased Patents may be excluded), and
(d) all rights corresponding to any of the foregoing throughout the world
(including the right to claim the priority date of any of such patents and
patent applications and the right to sue for and recover damages for any past,
present or future infringement of such patents and patent applications); in each
case, regardless of whether in existence prior to, as of or after the Effective
Date.
 
1.7      “Transfer Documents” means fully executed, original patent transfer
documents, in a form agreed to by the Parties and suitable for filing with the
relevant governmental entity, in each jurisdiction where the Purchased Patents
issued from or have been filed, as the case may be, in each case to record the
change of ownership of the Purchased Patents from Seller to Purchaser.  Unless
otherwise directed by Purchaser, Transfer Documents for U.S. Purchased Patents
shall be provided in the form of Exhibit B.
 
 
1

--------------------------------------------------------------------------------

 
 
2.      Assignment.
 
2.1      Assignment to Purchaser. Seller agrees to, and does hereby, irrevocably
sell, assign, transfer and convey to Purchaser, throughout the world and in
perpetuity, the entire right, title and interest in and to the Purchased
Patents, all inventions claimed therein and all Patent Documents, free and clear
of all liens, claims, licenses, covenants, encumbrances and interests (other
than the Potentially Relevant Licenses as set forth in Exhibit D), including the
right to sue for and recover damages and payments for past, present and future
infringements and misappropriations with respect thereto.  For the avoidance of
doubt, Purchaser shall honor the contractual status as the licenser in
accordance with laws for any Potentially Relevant Licenses.  As for the Patent
License between Mesh Comm, LLC and Landis+Gyr, Inc, (the “L+G License”)
Purchaser agrees that it will be subject to the same rights and obligations of
the L+G License and shall require the same of any subsequent successor to or
assignee of the L+G License.
 
2.2      Additional Transfer.  If any Purchased Patent is subject to a
Disclaimer Issue after the Effective Date with respect to any other patent or
patent application of Seller or its affiliates, Seller shall transfer, and
hereby does transfer, ownership of such patent or patent application to
Purchaser without additional consideration and such patent or patent application
shall be a Purchased Patent.
 
2.3      Reservation of Rights.  Nothing in this Agreement shall be deemed or
construed to constitute any release, forbearance, forfeiture, immunity or other
waiver of any rights of Purchaser or its affiliates to enforce any of their
patent or other intellectual property rights with respect to any activities
taken by Seller, its affiliates and/or any third party.  This Agreement shall
not be deemed or construed to grant, make or constitute any license, covenant,
immunity, authorization or right, whether by implication, estoppel,
acquiescence, reliance or otherwise, under any patent or patent application that
is outside the definition of Purchased Patents (including any patent or patent
application of any affiliate of Purchaser).  No license, covenant, immunity,
authorization or other right is granted or made, by implication, estoppel,
acquiescence, reliance or otherwise under this Agreement, to Seller, its
affiliates or any third party under any Purchased Patents or any other
intellectual property right now or hereafter owned or controlled by Purchaser or
its affiliates.  Seller shall not (and shall cause its affiliates to not) file
or maintain, or voluntarily assist any third party to file or maintain, a claim
for reexamination, including inter parties review) of any Purchased Patent, or
any legal or administrative proceeding alleging invalidity or unenforceability
of any Purchased Patent.
 
3.      Cooperation.
 
3.1      General Cooperation.  Upon reasonable request from the Purchaser,
Seller shall (and shall cause its Affiliates to) cooperate with Purchaser to
enable Purchaser to enjoy the fullest extent of the right, title and interest in
the Purchased Patents in the United States and other countries.  Purchaser shall
pay the reasonable out-of-pocket expenses incurred by Seller and/or Seller’s
Affiliates when cooperating with Purchaser.  Such cooperation by Seller (and its
Affiliates) shall include, within a reasonable time frame agreed upon by Seller,
production of pertinent facts and documents, offering deposition testimony on
behalf of Purchaser, offering trial testimony on behalf of Purchaser, attending
trial and sitting at plaintiff’s table at trial, assistance in obtaining
testimony by other, general and reasonable cooperation with any trial related to
the infringement of the Purchased Patents, executing necessary documents, and
providing other assistance reasonably requested by Purchaser. Should a change in
the law effect Purchaser’s ability to bring patent infringement litigation,
Seller agrees to serve as the named plaintiff in any patent enforcement
litigation in order to effectuate the purposes and goals of this Agreement.
Purchaser will be responsible for its costs of recording the assignment of the
Purchased Patents to Purchaser.  Seller further agrees to execute, acknowledge
and deliver all such additional instruments, and to do all such further acts,
reasonably requested by Purchaser and necessary to carry out the intent and
purposes of this Agreement.
 
3.2      Files and Prosecution Counsel.  Without limiting the obligations under
Section 3.1, on the Effective Date, Seller shall: (a) deliver to Purchaser the
Transfer Documents, which may be delivered as PDF of the original executed
documents with the original documents to follow by express mail; (b) deliver to
Purchaser the Patent Documents in the direct possession of the seller for each
of the Purchased Patents and copies of each of the Potentially Relevant
Licenses; and (c) instruct each outside counsel and foreign associate firm
responsible for any Purchased Patent to send all copies of such files to
Purchaser.  Seller shall be responsible for all invoices, expenses, and fees to
outside prosecution counsel or agents relating to the Purchased Patents that
were incurred prior to or on the Effective Date.  If reasonably necessary,
Seller shall thereafter assist Purchaser in procuring all such files from all
such outside counsel and foreign associate firms.  Seller shall also waive on
behalf of Purchaser any attorney-client privilege or attorney-client conflict
issues related to the transfer of information under this Section.  Seller’s
waiver is only to Purchaser.
 
 
2

--------------------------------------------------------------------------------

 
 
3.3      Limited Power of Attorney.  Seller irrevocably constitutes and appoints
Purchaser, with full power of substitution, to be its true and lawful attorney,
and in its name, place or stead, to execute, acknowledge, swear to and file, all
instruments, conveyances, certificates, agreements and other documents, and to
take any action which shall be necessary to effectuate the transfer, or
prosecution of the Purchased Patents in accordance herewith; provided, however,
that such power shall be exercised by the Purchaser only if Seller fails to
promptly take the necessary actions required hereunder to affect or record such
transfer, or prosecution of such Purchased Patents following Purchaser’s
reasonable request, and being given a reasonable opportunity to do so.  This
power of attorney shall be deemed to be coupled with an interest and shall be
irrevocable.
 
3.4      Attorney-Client Privileged Information.  Seller shall use reasonable
efforts to: (a) maintain attorney-client privilege with respect to all
attorney-client privileged information existing as of the Effective Date that
relates to the Purchased Patents; and (b) provide Purchaser with at least
fifteen days notice before disclosing to any third party, or waiving any
attorney-client privilege with respect to, any such attorney-client privileged
information that relates to the Purchased Patents.  Notwithstanding anything to
the contrary herein, nothing in this Article 3 shall obligate Seller to disclose
any attorney-client privileged information; provided, however, that Purchaser
shall have the right to request, from time to time, whether Seller has
subsequently waived privilege with respect to information previously indicated
by Seller to be privileged, and if such privilege has subsequently been waived,
Purchaser shall have the right to re-request assistance from Seller under this
Article 3.
 
4.      Payment.
 
4.1      Purchase Price.  (a) In partial consideration for the assignment of
rights per Section 2.1 and performance of Seller’s other obligations hereunder,
Purchaser shall pay Seller the initial payment amount set forth on part (a) of
Exhibit E (“Initial Payment”) within three (3) business days of  the Effective
Date via wire transfer to the account named by Seller prior to the date
hereof.  Purchaser agrees to provide to Seller on the Effective Date written
proof in the form of a confirmation of the wire transfer of the Initial Payment
to Seller.  If wire transfer of the Initial Payment to Seller by Purchaser fails
to post to the Seller’s account within three (3) business days of the Effective
Date, this Agreement shall be terminated and the provisions of this Agreement
and all related documents shall be considered void ab initio, including, without
limitation, the Transfer Documents, Consulting Agreement, and the Proceeds
Interest Agreement, and, in the event of the voiding of this Agreement as set
forth in this section 4.1(a) Purchaser agrees to provide, at Purchaser’s sole
expense, any documents necessary to transfer back all right, title, and interest
in the Purchased Patents to Seller.
 
(b) In addition to that set forth in Section (a) above, and in further
consideration for the assignment of rights per Section 2.1 and performance of
Seller’s other obligations hereunder, Purchaser is contemporaneously entering
into that Consulting Agreement with Kenneth W. Garrard dated as of the Effective
Date (the “Consulting Agreement”) for a term of two (2) years under the terms as
further set forth therein.  Under the Consulting Agreement, Purchaser agrees to
pay to Kenneth W. Garrard the monthly compensation amount set forth in Section 2
of the Consulting Agreement and part (b) of Exhibit E.
 
(c) In addition to that set forth in Sections (a) and (b) above, and in further
consideration for the assignment of rights per Section 2.1 and performance of
Seller’s other obligations hereunder, Purchaser is contemporaneously entering
into that Proceeds Interest Agreement with Kenneth W. Garrard dated as of the
Effective Date (the “Proceeds Interest Agreement”) under the terms set forth
therein and in part (c) of  Exhibit E.
 
4.2      Taxes.  Except for income or gross receipts taxes imposed on Purchaser,
fees and taxes associated with recording assignment documents and except for
maintenance fees due after the Effective Date, Seller shall be solely
responsible for the payment of, and shall pay when due, any federal, state,
local, foreign or other tax, duty, levy, impost, fee, assessment or other
governmental charge, including income, gross receipts, business, occupation,
sales, stamp, value-added, excise (or similar transfer taxes), use, or other tax
of any kind whatsoever and any premium, together with any interest, penalties,
surcharges, fines and additions attributable to or imposed with respect to the
foregoing (collectively “Taxes”) that may be payable upon the transfer of the
Purchased Patents to Purchaser hereunder or the granting by Purchaser of the
license under Article 2.
 
5.
Term and Survival.  The term hereof will commence on the Effective Date and will
continue in full force and effect until the date of expiration of the last of
the Purchased Patents.

 
6.      Seller’s Representations and Warranties.
 
6.1      Organizational Matters.  Seller represents and warrants that: (a)
Seller is a corporation duly formed, validly existing and in good standing under
the laws of the State of Delaware; (b) Seller has the full right, power and
authority, and has obtained all third party consents, approvals and
authorizations, required to enter into this Agreement and to carry out its
obligations under this Agreement, including assigning each Purchased Patent per
Article 2; (c) Seller (i) is not insolvent as of the Effective Date and will not
become insolvent as a result of the transactions contemplated hereunder, (ii) is
not engaged in a business or transaction, or about to engage in a business or a
transaction, for which any property remaining with Seller after giving effect to
the transactions contemplated hereunder is or will be an unreasonably small
capital, and (iii) does not intend to incur, and does not believe that it will
incur, debts that would be beyond Seller’s ability to pay as they mature; (d)
Seller is not entering into the transactions contemplated hereunder with the
intent to hinder, delay or defraud any entity to which Seller is or will become,
on or after the Effective Date, indebted; and (e) the transactions and
agreements contained hereunder do not violate any state or federal fraudulent
transfer, fraudulent conveyance or bulk sale laws, or any other laws of similar
effect.
 
 
3

--------------------------------------------------------------------------------

 
 
6.2      Patent Matters.  Seller represents and warrants that as of the
Effective Date:
 
(a)
Inventors.  The inventors listed on the face of each Purchased Patent are the
sole inventors with respect to the Purchased Patents and were either employees
or contractors of Seller on the date on which (i) they executed written
agreements in favor of Seller assigning each such inventor’s rights to the
Purchased Patents and agreeing to cooperate with Seller in a manner consistent
with the requirements of this Agreement, and (ii) the inventions disclosed in
each Purchased Patent were conceived of and reduced to practice;

 
(b)
Ownership.  Seller exclusively owns all right, title and interest in and to the
Purchased Patents free of all liens, claims, licenses, covenants, encumbrances
and interests (other than the Potentially Relevant Licenses).  Seller is not
aware of any facts or circumstances that are likely to give rise to any defect,
lien, or enbrances on the Purchased Patents;

 
(c)
Notice of Ownership Challenges.  Neither Seller nor any of its affiliates has
received any  notice or claim (whether written, oral or otherwise) challenging
the inventorship or Seller’s ownership of any Purchased Patent (in whole or in
part) or suggesting that any third party has any claim of legal or beneficial
ownership with respect to any Purchased Patent;

 
(d)
Recordations.  Seller has obtained and recorded previously executed assignments
for all Purchased Patents as necessary to fully perfect Seller’s rights and
title therein in accordance with governing law and regulations in each
applicable jurisdiction, including written assignments to Seller from each
inventor of each Purchased Patent;

 
(e)
No Exclusive Rights Granted.  No exclusive right or license has been or is
authorized or required to be granted under or to any Purchased Patent;

 
(f)
Standards Setting Organizations.  Section 1 of Exhibit D sets forth a complete
and accurate list of standards setting organizations of which Seller, any of its
affiliates and any predecessor-in-title to any Purchased Patent is or was a
member or has participated and which may have intellectual property terms,
conditions or policies that may impact one or more Purchased Patents;

 
(g)
Governmental Rights.  No governmental entity, governmental agency or
university  has any right, title, or interest in or to any of the Purchased
Patents.  No governmental entity, governmental agency or university funding was
received, or resources or facilities from any governmental entity, governmental
agency or university was used, in connection with the conception, development or
reduction to practice of any invention disclosed in any Purchased Patents;

 
(h)
Terminal Disclaimers.  If any of the Purchased Patents are terminally disclaimed
to another patent or patent application, all patent applications subject to such
terminal disclaimer are also included in the Purchased Patents;

 
(i)
Lawsuits and Other Proceedings.  No Purchased Patent has been involved in any
past or pending action, suit, investigation, claim or proceeding (including any
reexamination), nor to the knowledge of the Seller has any Purchased Patent been
threatened with any such action, suit, investigation, claim or proceeding, other
than those set forth in Exhibit F;

 
(j)
Statutory Bars.  To the best of Seller’s knowledge, no acts of Seller or any of
its affiliates, or any party acting on behalf of or at the direction of Seller
or any of its affiliates, have invalidated or will invalidate any Purchased
Patent under the laws of any jurisdiction (including under 35 U.S.C. §102(b))
including through (i) disclosure of the invention or circulation of a printed
publication that describes the claimed invention, (ii) public use of the claimed
invention, or (iii) sale or offer for sale of the claimed invention more than
one year prior to the application for such patent;

 
 
4

--------------------------------------------------------------------------------

 
 
(k)
Invalidity and Unenforceability.  Other than as set forth herein, no Purchased
Patent that has issued has ever been found invalid, unpatentable or
unenforceable for any reason in any administrative, arbitration, judicial or
other proceeding.  Neither Seller nor any of its affiliates has received any
information, notice, or claim challenging or questioning the validity or
enforceability or alleging the misuse of any Purchased Patent other than during
the prosecution of each particular Purchased Patent before the U.S. Patent and
Trademark Office or other corresponding foreign patent office.  Other than as
set forth below, to the best of Seller’s knowledge and belief, no Purchased
Patent that has issued is invalid or unenforceable, and no acts of Seller, its
affiliates or anyone acting on their behalf has committed fraud upon the United
States Patent and Trademark Office or any other patent office with regard to any
Purchased Patent.  Other than as set forth below, to the best of Seller’s
knowledge and belief, Seller has no information qualifying as prior art that
would invalidate any of the Purchased Patents that have issued.  To the best of
Seller’s knowledge and belief, neither Seller nor any of its affiliates has
committed any illegal tying, illegal term extension, patent misuse, other
illegal anti-competition activities, laches, estoppel, waiver, inequitable
conduct in violation of 35 CFR 1.56 or other law, in each case, that, if
litigated, would result in the unenforceability or invalidity of any Purchased
Patents.  Notwithstanding any of the foregoing, Seller makes no representation
or warranty related to invalidity and unenforceability with regard to U.S.
Patent No. 8,019,836, U.S. Reexamination Application No. 95/002,000, any
international or foreign counterparts thereto, and any prior art or other
information, notice, or claim resulting therefrom;

 
(l)
Third Party Notices.  Neither Seller nor any of its affiliates has put any third
party on notice of actual or potential infringement of any Purchased Patent,
other than those set forth in Exhibit F;

 
(m)
Docket.  The docket and other Patent Documents provided by Seller are true and
correct in all material respects;

 
(n)
Fees.  All maintenance, renewal, application, or other fees required to maintain
the validity of the Purchased Patents have been paid in full until the date
sixty days after the Effective Date, proof of which is attached and included as
part of Exhibit C;

 
(o)
Small Entity Status.  No “small entity” or “micro entity” fees were paid for any
Purchased Patent where such fees were not available for such Purchased Patent at
such time under applicable law;

 
(p)
Upcoming Required Actions.  There are no known actions that must be taken within
120 days after the Effective Date, including the payment of any registration,
maintenance or renewal fees or the filing of any responses to office actions,
documents, applications or certificates for the purposes of obtaining,
maintaining, perfecting or preserving or renewing any Purchased Patent, except
as specifically identified in Exhibit C.  Proof of this representation and
warranty are attached and included as part of Exhibit C;

 
(q)
Royalties.  There are no royalties or honoraria payable by Seller to any third
party by reason of the ownership, use, possession, license, sale, or disposition
of any Purchased Patents; and

 
(r)
Broker’s Fees.  Neither Seller nor any of its affiliates has knowledge of, and
has taken no action which would give rise to, any claim for a broker’s or
finder’s fee to be paid by Purchaser in connection with the consummation of the
transactions provided for hereunder.

 
6.3      Effect of Due Diligence.  The fact that Purchaser will or may have
conducted an investigation of the Purchased Patents prior to the Effective Date
shall in no way mitigate or qualify the representations and warranties of Seller
herein.  Seller acknowledges and agrees that Purchaser is relying on Seller’s
representations and warranties in executing this Agreement and consummating the
transactions contemplated herein.
 
7.      Purchaser’s Representations and Warranties.
 
7.1      Purchaser represents and warrants that Purchaser is a Nevada
corporation, duly formed, validly existing and in good standing under the laws
of the State of Nevada..
 
7.2      Purchaser represents and warrants that Purchaser has the full power and
authority, and has obtained all third party consents, approvals or other
authorizations required to enter into this Agreement and to carry out its
obligations herein.
 
7.3       Purchaser represents and warrants that Purchaser’s execution, delivery
and performance of its obligations under this Agreement will not conflict with
or violate any laws to which Purchaser is subject, or any agreement or other
obligation directly or indirectly applicable Purchaser or binding upon
Purchaser’s assets.
 
7.4      Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN ARTICLES 6 AND 7, NEITHER
PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED.
 
 
5

--------------------------------------------------------------------------------

 
 
8.      Confidentiality.
 
8.1      Non-Disclosure.  Except as set forth in this Section 8.1, the receiving
party shall not disclose or use the disclosing party’s Confidential
Information.  Each Party hereto may: (a) use the other Party’s Confidential
Information to the extent reasonably necessary to perform its obligations
hereunder; and (b) use the other Party’s Confidential Information to the extent
reasonably necessary to (i) exercise the rights granted hereunder, (ii)
prosecute or defend litigation, or (iii) comply with applicable laws,
governmental regulations or court orders or submitting information to tax or
other governmental entities (including the Securities and Exchange Commission);
in each case, provided that if a Party is required to make any such disclosure,
other than pursuant to a non-use and non-disclosure agreement, it will give
reasonable advance notice in writing to the other Party of such disclosure
requirement, will use reasonable efforts to secure confidential treatment of
such information (whether through protective order or otherwise), except to the
extent inappropriate with respect to patent applications, and use reasonable
efforts to permit the other Party an opportunity to maintain confidentiality of
its affected Confidential Information.  It is understood that either Party may
also disclose the Confidential Information of the other Party upon receipt of
the prior express written consent to such disclosure by a duly authorized
representative of the other Party.  Notwithstanding anything to the contrary,
upon assignment of the Purchased Patents to Purchaser hereunder, the Patent
Documents will be deemed to be the Confidential Information of Purchaser and not
the Confidential Information of Seller, and Purchaser shall be free to use and
disclose all such Patent Documents without restriction.
 
8.2      Confidential Agreement.  Each Party shall not to disclose the terms,
but may disclose the existence, hereof to any third party without the prior
written consent of this other Party.  Each Party may disclose the terms hereof
(a) to such Party’s affiliates and to such Party’s attorneys, accountants,
advisors and others on a need to know basis under circumstances that reasonably
ensure the confidentiality thereof, (b) to the extent required by law, (c) as
necessary to exercise, perfect or enforce this Agreement or rights hereunder,
including recordation by Purchaser of assignments of the Purchased Patents, (d)
by Purchaser in connection with a sale or license of any Purchased Patent, (e)
in connection with a merger, acquisition or financing transaction or proposed
merger, acquisition or financing transaction, or the like, involving a Party to
this Agreement or an affiliate thereof and under circumstances that reasonably
ensure the confidentiality of such terms or (f) in a press release substantially
in the form exchanged by the Parties concurrently with the execution of this
Agreement.
 
9.      Miscellaneous Provisions.
 
9.1      Trilliant Networks, Inc.’s Claim for Attorney’s Fees.  Purchaser and
Seller acknowledge that in Civil Action No.: 3-11-cv-621 Mesh Comm, LLC v.
Trilliant Networks, Inc., in The United States District Court for the Western
District of Kentucky (the Trilliant case), Trilliant Networks Inc. has filed
with the Court a “Combined Motion for Summary Judgment on Trilliant Networks,
Inc.’s Counterclaims and Attorney’s Fees.”  Seller agrees and warrants that
should Trilliant prevail on its motion and Mesh becomes obligated by Court Order
to pay Trilliant’s attorney’s fees and cost, then such amount of fees and costs
that are ordered by the Judge will be paid by Seller. Purchaser agrees that it
will vigorously prosecute the Trilliant case in good faith.
 
9.2      Independent Relationship.  Seller shall at all times be an independent
contractor, and as such shall not have any right, power or authority to bind
Purchaser.  Seller and its personnel shall not act as an agent nor shall Seller
be deemed to be an employee, agent, partner, franchisor, franchisee or legal
representative of Purchaser for any purpose.  Seller shall not enter into any
agreements or incur any obligations on behalf of Purchaser.
 
9.3      Notices.  All notices required or permitted to be given hereunder shall
be in English, shall be in writing, shall make reference to this Agreement, and
shall be delivered by hand, or dispatched by prepaid air courier addressed as
follows:


If to Seller:
If to Purchaser:
   
Mesh Comm, LLC
1162 Fairway Gardens
Atlanta, Georgia 30319
Finishing Touches Home Goods Inc,
1 City Square, Leeds
England UK LS1 2ES

 
Such notices shall be deemed served when received by the addressee.  Either
Party may give written notice of a change of address and, after notice of such
change has been received, any notice or request shall thereafter be given to
such Party at such changed address.
 
 
6

--------------------------------------------------------------------------------

 
 
9.4      Severability.  If any provision, or portion thereof, hereof is found to
be invalid, unlawful or unenforceable to any extent, such provision hereof will
be enforced to the maximum extent permissible by applicable law so as to effect
the intent of the Parties, and the remainder hereof will continue in full force
and effect.
 
9.5      Headings, Construction and Remedies.  The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation hereof.  The word “day” when used in this
Agreement means a calendar day.  The word “law” (or “laws”) when used in this
Agreement means any applicable, legally binding statute, ordinance, resolution,
regulation, code, guideline, rule, order, decree, judgment, injunction, mandate
or other legally binding requirement of a government entity.  The terms
“hereof,” “hereunder,” “herein” and any similar expressions refer to this
Agreement and not to any particular Section or other portion of this
Agreement.  As used in this Agreement, the words “include” and “including,” and
variations thereof, will not be deemed to be terms of limitation, but rather
will be deemed to be followed by the words “without limitation.”  The Parties
and their respective counsel have had an opportunity to fully negotiate this
Agreement.  Accordingly, neither this Agreement as a whole nor any part hereof
shall be construed in favor of or against either Party.  Unless otherwise
expressly stated to the contrary in this Agreement, all remedies are cumulative,
and the exercise of any express remedy by either Party in this Agreement does
not by itself waive such Party’s right to exercise its other rights and remedies
available at law or in equity.  Seller and Purchaser each stipulates that any
violation or threatened violation of Article 3 or 8 would cause irreparable
injury to the other Party, entitling the other Party to obtain specific
performance, injunctive or similar relief, as well as any remedy available at
law, without the necessity of posting bond or other similar measures.  This
Agreement is in the English language only, which language shall be controlling
in all respects, and all versions hereof in any other language shall not be
binding on the Parties hereto.
 
9.6      Assignment.   Seller may not assign or otherwise transfer this
Agreement or any rights or obligations under this Agreement, in whole or in
part, voluntarily or involuntarily, by operation of law or otherwise, without
the prior written consent of Purchaser, which will not be unreasonably
withheld.  Purchaser may assign this Agreement in whole or in part to any
affiliate of Purchaser, or to any purchaser(s) or licensee(s) of any Purchased
Patent, without the consent of Seller.  Notwithstanding anything herein to the
contrary, in the event that Purchaser assigns the Agreement to an Affiliate,
purchaser(s) or licensee(s) of any Purchased Patents, Purchaser agrees to remain
financially responsible for and agrees to pay all consideration due and payable
to Seller under Section 4 and Exhibit E in the event that the Affiliate,
purchaser(s), and/or licensee(s) fail to make timely payment of such
consideration to Seller.  Subject to the foregoing, this Agreement will inure to
the benefit of and be binding upon each of the heirs, assigns and successors of
the respective parties and a respective assignor shall obtain, at the time of
assignment the putative assignee’s express written agreement that the assignee
will be subject to the same rights and obligations appurtenant to this Agreement
and that the same will be true for any and all of that assignee’s subsequent
successors and assigns.  Upon assignment in accordance with this Section 8.6,
each successor or assignee will have all of the rights and obligations under
this Agreement with respect to the Purchased Patents owned or licensed by such
successor or assignee, as if such successor or assignee were the Purchaser under
this Agreement.  Any assignment in violation of this Section 8.6 will be null
and void.
 
9.7      Governing Law, Exclusive Jurisdiction and Venue.  This Agreement will
be interpreted, construed and enforced in accordance with the laws of the State
of New York and the federal laws of the United States of America, without regard
to conflicts of law principles.   Any dispute, controversy or claim arising out
of or relating to this Agreement will be referred to and finally determined by
arbitration in accordance with JAMS International Arbitration Rules.
 
9.8      Specific Performance.  The Parties hereto agree that irreparable damage
would occur if any of the provisions hereof were not performed in accordance
with its specific terms or were otherwise breached.  The Parties will be
entitled to an injunction or injunctions to prevent breaches hereof and to
enforce specifically the terms and provisions hereof in any court of the United
States or any state having jurisdiction, this being in addition to any other
remedy to which they are entitled at law or in equity.
 
9.9      Waiver.  Any waiver of the provisions hereof or of a Party’s rights or
remedies hereunder must be in writing to be effective.  Failure, neglect, or
delay by a Party to enforce the provisions hereof or its rights or remedies at
any time, will not be construed as a waiver of such Party’s rights hereunder and
will not in any way affect the validity of the whole or any part hereof or
prejudice such Party’s right to take subsequent action.
 
9.10             Entire Agreement; Modification.  This Agreement (including the
Exhibits hereto) contains the entire agreement of the Parties with respect to
the subject matter hereof and supersedes all previous communications,
representations, understandings and agreements, either oral or written, between
the Parties with respect to said subject matter.  Except as set forth in
Section 9.4, this Agreement may not be amended except by a writing signed by
both Parties.
 
9.11             Counterparts; Scanned Signatures.  This Agreement may be
executed in two or more counterparts, each of which shall be an original and all
of which shall constitute one Agreement.  Electronically scanned signatures
shall be acceptable as originals and binding on the Parties.
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties by their duly authorized representatives have
executed and delivered this Agreement as of the Effective Date.
 

SELLER- Mesh Comm, LLC.      PURCHASER- IP Acquisition Sub I, Inc.              
       
By:
   
By:
 
Name:
   
Name:
 
Title:
   
Title:
  Date:     Date:  

 
 

PARENT - Finishing Touches Home Goods Inc.                          
By:
   
 
 
Name:
       
Title:
        Date:        

 
 